                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                              JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                         3/30/2020
Case No.     2:20-cv-01182-SVW-E                                             Date

             James Cochran v. Garfield Beach CVS, LLC
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER REMANDING THIS CASE TO STATE COURT FOR LACK OF
                         SUBJECT MATTER JURISDICTION [1]


       Before the Court is a Notice of Removal filed by Defendant Garfield Beach CVS, LLC
(“Garfield CVS”) on Feb. 5, 2020. Dkt. 1. The notice removes to federal court a state court lawsuit filed
by James Cochran (“Plaintiff) on Oct. 23, 2019, which was served on Garfield CVS on Jan. 6, 2020.
Dkt. 1-4. Plaintiff’s state court complaint against CVS asserts a single negligence claim against Garfield
CVS, for improperly filling a prescription with Lamotrigine, rather than the Losartan prescribed to treat
his hypertension. Dkt. 1-3. Garfield CVS’ Notice of Removal asserts that federal jurisdiction exists in
this Court pursuant to 28 U.S.C. 1332(a) based on diversity jurisdiction, because the parties are
completely diverse and the amount in controversy exceeds $75,000. Dkt. 1 at 3-5.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,
377 (1994). A suit filed in state court may be removed to federal court if the federal court would have
had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Federal courts have original jurisdiction over
lawsuits where complete diversity exists, and the amount in controversy exceeds $75,000. 28 U.S.C. §
1332(a). A removed action must be remanded to state court if the federal court lacks subject matter
jurisdiction. Id. § 1447(c). “The burden of establishing federal jurisdiction is on the party seeking
removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize, Inc. v.
Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is




                                                                                                     :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                        Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     3/30/2020
Case No.     2:20-cv-01182-SVW-E                                             Date

             James Cochran v. Garfield Beach CVS, LLC
Title



any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992) (citing Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).

        Where it is unclear from the face of the complaint whether the amount in controversy exceeds
$75,000, “the removing defendant bears the burden of establishing, by a preponderance of the evidence,
that the amount in controversy exceeds the jurisdictional threshold.” Urbino v. Orkin Servs. of Cal., Inc.,
726 F.3d 1118, 1121–22 (9th Cir. 2013) (quotation marks and citations omitted). The amount in
controversy may include “damages (compensatory, punitive, or otherwise) and the cost of complying
with an injunction, as well as attorneys' fees awarded under fee shifting statutes.” Gonzales, 840 F.3d at
648–49. “Conclusory allegations as to the amount in controversy are insufficient.” Corral, 878 F.3d at
774. In assessing the amount in controversy, a court may consider allegations in the complaint and in the
notice of removal, as well as summary-judgment-type evidence relevant to the amount in controversy.
Kroske, 432 F.3d at 980; see also Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018).

         Garfield CVS’ notice of removal adequately alleges that complete diversity exists in this case,
based on its allegations regarding the citizenship of the Plaintiff and of Garfield CVS as a limited
liability corporation. Dkt. 1 at 3-4. But CVS has not met its burden of establishing by a preponderance
of the evidence that the amount in controversy exceeds $75,000. The state court complaint contains no
specific damages amount and alleges only that as a result of Defendant’s negligence in dispensing him
Lamotrigine rather than Losartan, he suffered personal injuries and other damages, including but not
limited to “pain, suffering, worry and anxiety” and was rendered “sick, sore, lame and disabled. Dkt. 1-3
at 2. The state court complaint also alleges that Plaintiff has incurred certain medical expenses, to be
totaled and added to the complaint via amendment at a later date. Id. Garfield CVS asserts that these
allegations make it “facially apparent” that the amount in controversy exceeds $75,000. Dkt. 1 at 5. The
Court disagrees, given the lack of detail regarding the extent of any injuries suffered, and the lack of any
request for attorney’s fees or punitive damages asserted in the complaint. See generally Dkt. 1-3.

        In support of its argument, Garfield CVS cites only a variety of circuit court cases addressing
factual allegations in complaints that are substantially more detailed than those in Plaintiff’s complaint.
See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (plaintiff alleged damages for
property, travel expenses, an emergency ambulance trip, a six day stay in the hospital, pain and
suffering, humiliation, and her temporary inability to do housework after the hospitalization); Matheson




                                                                                                 :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                    3/30/2020
Case No.     2:20-cv-01182-SVW-E                                            Date

             James Cochran v. Garfield Beach CVS, LLC
Title



v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1091 (9th Cir. 2003) (amount in controversy not
“facially evident” when complaint sought damages “in excess of” $10,000 for economic loss, emotional
distress, and punitive damages); Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1065-66 (11th Cir. 2010)
(statutory claim for wrongful death exceeded amount in controversy based on “judicial experience and
common sense”).

         Plaintiff’s complaint lacks factual details beyond a vague assertion of damages that would permit
this Court to conclude that it the amount in controversy is satisfied. The Court therefore determines that
it lacks subject matter jurisdiction over this action and REMANDS the case to state court.




                                                                                                :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                    Page 3 of 3
